In an action to recover damages for an anticipatory breach of an oral contract of employment (1st cause of action) and to recover $1,000 allegedly paid under circumstances amounting to duress (2d cause of *734action), the appeal is from a judgment, entered upon a jury’s verdict, in favor of respondent upon both causes of action. Judgment insofar as it is in favor of respondent upon the second cause of action reversed, without costs, second cause of action severed, and a new trial granted as to the issues raised by the pleadings with respect to such cause of action. In our opinion, the jury’s verdict on the second cause of action was contrary to the weight of the credible evidence. Judgment insofar as it is in favor of respondent upon the first cause of action affirmed, without costs. No opinion. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Pette, JJ., concur.